Exhibit 99.1 FOR:AMPAL-AMERICAN ISRAEL CORPORATION CONTACT:Irit Eluz CFO - SVP Finance & Treasurer 1 irit@ampal.com FOR:KM/KCSA- Investor Relations CONTACT: Roni Gavrielov 011-972-3-516-7620 roni@km-ir.co.il Jeff Corbin / Marybeth Csaby 212-896-1214 / 212-896-1236 jcorbin@kcsa.com / mcsaby@kcsa.com FOR:PM-PR Media consultants CONTACT: Zeev Feiner 011-972-50-790-7890 z@pm-pr.com Ampal-American Israel Corporation Reports Second Quarter 2010 Financial Results TEL AVIV, Israel, August 4, 2010 – Ampal-American Israel Corporation (Nasdaq: AMPL), a holding company with experience in acquiring interests in various businesses with emphasis in recent years on energy, communications and related fields, today announced financial results for the first quarter ended June 30, 2010. For the quarter ended June 30, 2010, Ampal recorded revenues of $207.1 million, compared to revenues of $95.3 million for the corresponding period in 2009. Net loss for the quarter was ($1.2) million, or ($0.02) per basic and diluted share, compared to a net loss of ($13.4) million, or ($0.24) per basic and diluted share, for the corresponding period in 2009. Ampal also noted that for the six-month period ended June 30, 2010, Ampal recorded revenues of $371.8 million compared to revenues of $206.0 million for the corresponding period of 2009. Net loss for the six-month period ended June 30, 2010 increased to ($10.0) million, or ($0.18) per basic and diluted share, compared to a net loss of ($0.9) million, or ($0.02) per basic and diluted share, for the corresponding period in 2009. As of June 30, 2010, the Company had cash, cash equivalents, other financial investments and deposits of $83.6 million. Ampal ended the quarter with total assets of $1,217.9 million and shareholders' equity of $204.0 million, as compared to $897.1 million and $235.6 million, respectively at June 30, 2009, and compared to $920.6 million and $222.0 million, respectively at December 31, 2009. 012 Smile Telecom Ltd. (“012 Smile”) results for the quarter ended June 30, 2010 were as follows: ● For the quarter ended June 30, 2mile showed continued growth in revenues. ● Second quarter revenues were approximately $78 million compared to approximately $73 million in the second quarter of 2009 as reported by 012 Smile.Communications Ltd. ● Adjusted EBITDA1 remains stable at $17 million as in the second quarter of 2009 as reported by 012 Smile.Communications Ltd. Gadot Chemical Tankers and Terminals Ltd. (“Gadot”) results for the quarter ended June 30, 2010 were as follows: ● Revenues of $113 million, up by 23% compared to the second quarter of 2009. ● Adjusted EBITDA increased to approximately $6 million compared to approximately $3 million in the second quarter of 2009. Mr. Maiman, the Chairman, President and CEO of Ampal said, “This is the first quarter that 012 Smile was fully integrated into Ampal's financial results and operations.012 Smile has consistently performed well and has steadily generated increasing revenues. Our focus going forward is on growing the business by carefully looking into expanding 012 Smile into new areas, including the cellular market, while maintaining the operation’s commitment to its core business." Mr. Maiman further stated that "Our Gadot investment also performed well during the quarter with revenues and EBITDA increasing over the corresponding quarter in 2009.We are looking into further acquisitions synergetic to Gadot’s business in existing and new territories." Mr. Maiman continued "While the quarter ended with a net loss of $1.2 million, the net loss includes $9.1 million of depreciation required under US GAAP for the purchase price allocations of the Gadot and 012 Smile acquisitions." 1Adjusted EBITDA is defined as earnings before interest, income tax provision, depreciation and amortization, adjusted for non recurring expenses.Adjusted EBITDA is a non-GAAP financial measure, and a reconciliation of adjusted EBITDA to Revenues and Expenses is provided in this press release. In regard to East Mediterranean Gas Company S.A.E. ("EMG"), in which Ampal has a 12.5% interest, Mr. Maiman expressed satisfaction with its performance during the last twelve months. “In both marketing and operations EMG reached its targets,” He said. “With signed contracts that cover in the aggregate more than 65 BCM over a twenty years period of contracts, a potential total contracted revenue stream to EMG in excess of $10 billion and with further gas sale negotiations under way, we are confident that EMG will reach its marketing targets in the coming year as well.” The Company’s investments presentation will be available via the Internet at the Company’s website at http://www.ampal.com. FINANCIAL HIGHLIGHTS (In thousands, except earnings per share) Three Months Ended June 30, (Unaudited) Six Months Ended June 30, (Unaudited) Revenues Net (loss) gain ) Basic EPS (loss) gain per Class A share ) June 30, 2010 June 30, 2009 December 31, 2009 Total Assets 897,141 $ Ampal's Shareholders'Equity $ RECONCILIATION OF REVENUES AND EXPENSES TO ADJUSTED EBITDA FOR 012 SMILE AND FOR 012 SMILE.COMMUNICATIONS LTD. (U.S. Dollars in millions) January February 1 to June 30, (Unaudited) Six Months Ended June 30, 2010 (Unaudited) Six Months Ended June 30,2009 (Unaudited) (1) Three Months Ended June 30,2010 (Unaudited) Three Months Ended June 30,2009 (Unaudited) (1) Revenues 26 78 73 Expenses ) Profit 7 38 45 46 22 22 Marketing, sales, general, administrative and other expenses (5 ) Depreciation and amortization 4 20 24 14 12 7 EBITDA 6 30 36 35 17 17 Non-recurring and stock compensation expenses * Adjusted EBITDA 6 30 36 35 17 17 * Less than 1. (1) all data on 012 Smile.Communications Ltd. prior to the acquisition of its business by 012 Smile is based on publicly available information of B Communications Ltd. (f/k/a 012 Smile.Communications Ltd.) on the Tel Aviv Stock Exchange and NASDAQ. RECONCILIATION OF REVENUES AND EXPENSES TO ADJUSTED EBITDA FOR GADOT (U.S. Dollars in millions) Six Months Ended June 30, 2010 (Unaudited) Six Months Ended June 30, 2009 (Unaudited) Three Months Ended June 30, 2010 (Unaudited) Three Months Ended June 30, 2009 (Unaudited) Revenues 92 Expenses 85 Profit 16 14 8 7 Marketing, sales, General, administrative and other expenses ) ) (6
